Case: 14-10224      Document: 00512818425         Page: 1    Date Filed: 10/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10224
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRENTON GUS DEUBLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-81-14


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Brenton Gus Deubler appeals his sentence of 168 months of
imprisonment imposed following his guilty-plea conviction of conspiracy to
possess with intent to distribute 50 grams or more of methamphetamine. He
argues that the district court clearly erred in attributing 1445.85 grams of
methamphetamine to him and in increasing his offense level by two under
U.S.S.G. § 2D.1.1(b)(12). We review the district court’s application of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10224    Document: 00512818425     Page: 2   Date Filed: 10/29/2014


                                 No. 14-10224

Sentencing Guidelines de novo, and its factual findings for clear error. United
States v. Villanueva, 408 F.3d 193, 202-03 & n.9 (5th Cir. 2005).
      The district court calculated the amount of methamphetamine
attributable to Deubler from the facts set forth in the presentence report.
Specifically, the presentence report indicated that, over the course of nine
weeks in 2013, Deubler typically obtained between four and six ounces,
although sometimes more, of methamphetamine on a weekly or bi-weekly basis
from his supplier. The presentence report further stated that, as part of a
group of suppliers, distributors, and consumers of methamphetamine, Deubler
generally obtained methamphetamine from an unindicted co-conspirator and,
in turn, supplied it to other individuals for resale or their own use. The
individuals who bought methamphetamine from Deubler for resale included
Deubler’s girlfriend and her ex-boyfriend. Shortly before Deubler’s arrest, he
arranged a meeting to repay an $8000 debt for methamphetamine he had
previously purchased on consignment for resale. Officers arrested Deubler at
the meeting and seized $2340 in cash from him. In a later search of the
residence Deubler shared with his girlfriend, investigators found a purse
containing methamphetamine, a duffle bag containing methamphetamine, a
bottle containing methamphetamine, two digital scales, and a loaded pistol. In
the district court, Deubler presented no evidence that the facts related in
presentence report were untrue, or that he had typically either obtained or
distributed less methamphetamine, or that he had done so less frequently than
reported. See United States v. Cervantes, 706 F.3d 603, 620-21 (5th Cir. 2013).
The district court, therefore, was free to rely on the report and adopt the facts
stated therein as its findings. See United States v. Alaniz, 726 F.3d 586, 618-
19 (5th Cir. 2013). Those facts support the district court’s determination that
the preponderance of the evidence showed that Deubler was responsible for



                                       2
    Case: 14-10224     Document: 00512818425      Page: 3    Date Filed: 10/29/2014


                                  No. 14-10224

1445.85 grams. See United States v. Sherrod, 964 F.2d 1501, 1508 (5th Cir.
1992). We find, in light of the record as a whole, that Deubler’s unsupported
challenge to the sufficiency of the Government’s evidence, fails to “give rise to
a definite and firm conviction that the district court made a mistake” when it
attributed 1445.85 grams of methamphetamine to Deubler. United States v.
Zuniga, 720 F.3d 587, 592 (5th Cir 2013).
      We find Deubler’s challenge to the two-level offense level increase under
§ 2D1.1(b)(12) equally unpersuasive.         Under § 2D1.1(b)(12), a two-level
enhancement applies “[i]f the defendant maintained a premises for the purpose
of manufacturing or distributing a controlled substance,” including the storage
of a controlled substance for the purpose of distribution. As with his challenge
to the drug quantity, Deubler presented no evidence to show that the facts
underlying the application of the enhancement were untrue or inaccurate. See
Cervantes, 706 F.3d 603, 620-21. Those unrebutted facts support the district
court’s conclusion that Deubler exercised control over and access to the
residence at issue where he lived for a nominal rent while renovating the
property for resale. See § 2D1.1, comment. (n.17). They additionally support
the district court’s determination that Deubler stored the methamphetamine
in the home and distributed it from there. See 2D1.1(b)(12). We find no clear
error in the district court’s factual findings or its application of § 2D1.1(b)(12).
See Alaniz, 726 F.3d at 618; § 2D1.1(b)(12) & comment. (n.17).
      The judgment of the district court is AFFIRMED.




                                         3